Citation Nr: 0901381	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-26 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a chronic upper 
extremity disability, left arm and left shoulder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
September 1957. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board remanded the issue on appeal back to the 
RO in June 2005 and April 2008 for further development of the 
record.


FINDINGS OF FACT

1.  The veteran had a left shoulder disability at the time of 
his enlistment for active military service and it was noted 
at the time of entry.

2.  The veteran's pre-existing left shoulder disability is 
not shown to have increased in severity beyond the natural 
progression during the period of active service.


CONCLUSION OF LAW

The veteran's pre-existing left shoulder disability was not 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1153, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
Appeal, most recently in an October 2008 Supplemental 
Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the July 2008 VCAA letter 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, no 
disability rating or effective date is assigned when service 
connection is denied.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

In the case of a preexisting injury or disease, service 
connection may be granted where there is an increase in 
disability during service not due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

On the veteran's pre-induction examination dated in August 
1955, the examiner noted a history of injury to the right and 
left shoulder 5 years earlier; however there was no noted 
limitation of motion or crepitation.  Corresponding x-rays 
showed no abnormality of the shoulder joints or sterno-
clavicular articulations.  

A careful review of the service medical records shows that 
the veteran was seen with complaints of shoulder pain during 
his period of active service.  In a private record dated 
November 1955, the examiner reported that the veteran had 
been under his care for treatment for a separation of the 
sternal clavicular junction and had not shown improvement.  
The examiner opined that the veteran was not fit for military 
service.  

A December 1955 service treatment record reported chronic 
sternoclavicular separation by history.  The examiner noted 
x-ray showed acromioclavicular joint separation in 1948 
(EPTE).  

In a subsequent private record dated December 1955, the 
examiner reported that in 1948 he treated the veteran for an 
injury to his left clavicle involving the proximal 
articulation and to a lesser extent the acromioclavicular 
joint.  At that time the veteran demonstrated stretching of 
the acromio-sternal ligaments with some subluxation of the 
joint.  Examination showed marked crepitation in the 
acromioclavicular joint and there was a probability that the 
veteran was getting some mechanical arthritis in the shoulder 
joint.

A January 1956 service treatment record reported "joint 
separation in 1948, pain since."  However, x-rays showed no 
abnormality of the left shoulder.  A February 1956 service 
treatment record noted the history of left acromioclavicular 
joint separation in 1948.  Physical examination was 
essentially normal; however, there was some noted crepitation 
about the superior angle of the left scapula.  Service 
medical records, including the separation examination reveal 
no more pertinent complaints or findings.  The veteran was 
treated for other symptoms during service, but appears to 
have completed his tour in service without additional 
complaints or findings referable to the left shoulder or arm.

Subsequent to service, an October 1962 VA examination 
reported that there was no swelling, heat, redness, or 
limitation of motion of any of the joints of the extremities.  
In a May 1998 VA treatment record, the veteran complained of 
left shoulder pain.  The veteran reported that it hurt to 
abduct overhead.  5 days prior to the exam he lifted a heavy 
door.  He reported no history of gout or prior injury.  
Objectively he demonstrated tenderness at the left 
subacromioclavicular bursa.  He had pain with external 
rotation and abduction.  He did not have crepitus or abnormal 
deformity.  His distal extremity strength was within normal 
limits.  He was diagnosed with bursitis of the left shoulder.  
He was prescribed medication, range of motion exercises and 
advised to rest the shoulder.  

A corresponding May 1998 x-ray report showed findings 
suggestive of calcific peritendonitis in the region of the 
supraspinatous tendon.  X-ray findings also showed mild 
superior migration of the humeral head with scalloping of the 
undersurface of the distal acromion which suggested a chronic 
rotator cuff tear.

In a December 2004 VA record the examiner noted that the 
veteran had documentation of normal x-rays done at the time 
of induction in 1955.  The veteran reported that he 
subsequently injured his shoulder while in basic training 
which led to increased pain in the shoulder.  The examiner 
noted that subsequent x-rays from 1956 showed 
acromioclavicular joint separation.  The examiner observed 
that more recent x-rays showed changes consistent with 
chronic rotator cuff tear.  Accordingly, the examiner opined 
that the veteran's preexisting shoulder injury was 
exacerbated during the veteran's military service.

In a July 2005 private record the examiner evaluated the 
veteran's shoulder disability.  The examiner reported that 
the veteran injured his shoulder during basic training and 
noted subsequent service records showed subluxation of the 
left acromioclavicular joint.  The examiner also noted the 
veteran had a previous history of problems with his left 
shoulder secondary to a subluxation of the sternoclavicular 
joint.  The examiner noted that current x-rays suggested the 
veteran had a chronic rotator cuff tear probably secondary to 
degenerative changes in the distal acromion and the 
acromioclavicular joint.  The examiner concluded that the 
veteran had a preexisting sternoclavicular joint shoulder 
injury; however the veteran injured his acromioclavicular 
joint during basic training.  Thus, the examiner stated 
"with reasonable medical certainty" that more than likely 
the veteran's service injury was the cause of his 
acromioclavicular joint problem.

During a September 2008 VA examination, the examiner 
indicated that the claims file had been reviewed.  The 
examiner recounted the veteran's past medical history, 
including a reported sternoclavicular dislocation of his left 
shoulder prior to his enlistment into the military.  The 
examiner noted that the veteran was also seen during service 
for treatment of a left shoulder disorder.

The veteran reported his military and post military work 
history.  He reported that he injured his left shoulder when 
he was 8 or 9.  He stated the medial part of the clavicle 
came out anteriorly from the sternum and he received medical 
attention.  Apparently his sternoclavicular dislocation was 
reduced and from that time on he had a virtually normal 
shoulder.  The examiner noted that it took quite a severe 
trauma for such an injury because the shoulder was 
exceedingly stable and any such dislocation was often 
associated with severe chest trauma.  The examiner further 
stated that such an injury would also result in trauma to the 
other joints associated with the clavicle, including the 
acromioclavicular and shoulder joints.

The veteran reported that he was initially rejected by both 
the selective services and the ROTC but eventually inducted 
into the service.  Almost immediately after entering service 
he injured his shoulder when a piece of his clothing got 
caught in the door of his vehicle resulting in his left upper 
extremity being stretched.  He was subsequently diagnosed 
with a separation of the left shoulder.  Remaining service 
treatment records contain no indication of left shoulder 
problems.

The veteran complained of discomfort in his left shoulder 
about 2-3 times per month.  He stated that he had made 
complaints over the years about his left shoulder condition 
but never received medical attention.  He did not use an 
assistive device for his left shoulder and did not have 
flare-ups of pain.  He stated that he waited so long to apply 
for service connection for the disability (roughly 50 years) 
because he was always advised that nothing in his claims file 
linked his left shoulder disorder to his period in the 
military.  His activities of daily living were unaffected by 
his shoulder disability.

On objective examination, he had some wasting of the deltoid 
musculature in the left shoulder.  Range of motion of the 
left shoulder was full except for loss of about 30 degrees of 
external rotation in the left shoulder due to pain.  He had 
painful arc in external rotation at extreme ends.  There was 
no evidence of weakness, fatigability, or incoordination in 
these movements.

X-rays showed no evidence of acute fracture or dislocation of 
the left shoulder.  There was a tiny ossific density located 
adjacent to the anterior aspect of the left glenohumeral 
joint of uncertain etiology.  However, the acromioclavicular 
joint was normally aligned and the joint space was normal in 
dimension.  There was some minimal sclerosis at the joint 
level.  The findings were within normal limits for a 75 year 
old person.  The examiner noted that previous x-ray results 
showed some upward migration of the humeral head suggestive 
of a rotator cuff lesion.

The examiner noted that the veteran had a preexisting injury 
that was documented prior to his entering the military.  The 
preexisting injury was a sternoclavicular dislocation which 
was quite serious and required a lot of trauma.  Accordingly 
the examiner opined that it was likely that the veteran had 
some injury to his entire left shoulder girdle.

The examiner noted that the veteran had an episode of injury 
to the shoulder during service diagnosed as a separation; 
however, recent x-rays showed perfect alignment of the 
acromioclavicular joint.  Thus it was not possible that there 
was an acromioclavicular dislocation or subluxation 
indicating separation of the shoulder.

The examiner concluded that the veteran had current left 
shoulder rotator cuff tendonitis.  The examiner noted that 
there were many conditions that could lead to the tendonitis, 
including the injury the veteran suffered prior to his entry 
into the military.  The examiner noted that a recent opinion 
suggested that the service injury (shoulder separation) in 
1955 led to current acromioclavicular joint problems.  
However, the veteran's acromioclavicular joint was normally 
aligned; hence the examiner opined that that the prior 
examiner was mistaken as to the diagnosis of the injury.  The 
examiner concluded that one episode of an injury in service, 
apparently resolved during the military career, could not be 
blamed for subsequent rotator cuff lesions that developed 
over a 50 year period.  Accordingly the examiner opined that 
it was less likely that the veteran's current left rotator 
cuff tendonitis was related to the injury sustained during 
his military service or was otherwise related to his military 
service or onset during his military service.

In this case, as indicated above, there exists competent 
medical evidence both supporting and contradicting the 
veteran's contentions.  It is therefore the responsibility of 
the Board to weigh this evidence so as to reach a 
determination on the veteran's claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
 

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record, the Board finds that service 
connection for the claimed left shoulder disability is simply 
not warranted.  The Board notes that both the December 2004 
VA record and July 2005 private treatment record support the 
veteran's contentions based on the conclusion that the 
veteran had some acromioclavicular joint problems.  However, 
subsequent records indicate the veteran's acromioclavicular 
joint was normally aligned.  Thus, the rationale behind these 
opinions is not adequately explained.  Additionally, neither 
record addressed the lack of continuity of complaints of and 
treatment for the claimed left shoulder disorder following 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  To the extent the opinions are based on history 
provided, it is noted that the history did not fully square 
with the facts reported in the contemporaneous medical 
records.  As such, that history does not provide a basis for 
sound opinions.

By contrast, the September 2008 VA examination was based on a 
thorough review of the records, both service records and post 
service records (including the December 2004 and July 2005 
records).  The examiner noted the veteran's acromioclavicular 
joint was normally aligned and concluded that the previous 
examiners were mistaken as to the diagnosis of the injury.  
Additionally, the examiner concluded that one acute episode 
of an injury in service could not be responsible for the 
current disability that developed many years after service.  
Thus, the examiner found that the veteran's current left 
shoulder disability was not etiologically related to his 
period of service.

For these reasons, the Board finds the September 2008 VA 
examination report to be more probative.  See Owens v. Brown, 
7 Vet. App. at 433 (1995).  It is again noted that after the 
initial complaint in service there were no other pertinent 
complaints or findings, suggesting that there was no 
aggravation in service.

Currently, the only other evidence of record supporting the 
veteran's claim is his various lay assertions.  While the 
veteran is certainly competent to report symptoms capable of 
lay observation, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board emphasizes at this point that this decision does 
not imply that the veteran is not sincere in his beliefs.  
However, review of the record in its entirety simply does not 
establish a causal relationship between his claimed left 
shoulder disability and events or incidents of his period of 
service.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b). Accordingly, the issue on appeal is 
denied.   

 
ORDER

Service connection for a chronic upper extremity disability, 
left arm and left shoulder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


